Citation Nr: 0400936	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than February 29, 
2000 for a 100 percent rating assigned to the veteran's 
service-connected for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1963 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
denied the veteran's application for an effective date 
earlier than February 29, 2000 for the assignment of a 100 
percent evaluation for his service-connected PTSD.

In January 2003, the veteran filed claims of service 
connection for the following disabilities: adult onset 
diabetes mellitus, weight loss as secondary to diabetes 
mellitus, chronic fatigue syndrome as secondary to diabetes 
mellitus, a renal disability as secondary to diabetes 
mellitus, and hypertension as secondary to diabetes mellitus.  
As these issues have not been procedurally developed, the 
Board is referring them to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  By April 2001 rating decision, a 100 percent evaluation 
was granted for the veteran's service-connected PTSD.

2.  By that rating decision, the RO assigned an effective 
date of February 29, 2000 for the assignment of a 100 percent 
rating for PTSD.  

3.  It was factually ascertainable on February 29, 2000, and 
no earlier, that the veteran met the criteria for a 100 
percent rating for PTSD.





CONCLUSION OF LAW

The criteria for an effective date prior to February 29, 2000 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue on appeal.  Thus, the Board believes that all 
relevant evidence which is available has been obtained.  The 
veteran and his representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf.  Further, by August 2001 letter and January 2003 
statement of the case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via those documents of his 
and VA's respective responsibilities as to obtaining relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On April 12, 1989, the veteran filed an initial claim of 
service connection for PTSD.  

On January 1990 VA psychological evaluation, the veteran 
reported several failed marriages, a history of heavy 
drinking, and legal trouble pursuant thereto.  He complained 
of a severe startle response and a bad temper.  He indicated, 
however, that he had been sleeping well and that he was 
experiencing nightmares only about twice a month.  The 
examiner noted organic brain problems and diagnosed moderate 
PTSD with multiple substance abuse.  

By February 1990 rating decision, the RO granted service 
connection for PTSD effective April 12, 1989 and assigned an 
evaluation of 10 percent.  Notice of this decision was sent 
to the veteran in March 1990.  He did not file a timely 
appeal, and that decision became final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2003).  

The RO arranged for a PTSD review examination that took place 
in March 1994.  On examination, the veteran indicated that he 
had been sober for over four years and that he was currently 
married to his fourth wife.  He stated that his nightmares 
and flashbacks "came and went" but that they he did not 
consider them particularly bothersome.  The examiner noted 
that the veteran was tense but nonetheless cooperative.  The 
veteran, moreover, was not depressed or suicidal.  The 
examiner diagnosed PTSD.

By August 1994 rating decision, the RO continued the 
veteran's PTSD disability evaluation at 10 percent.  The 
veteran was notified of the decision that same month but 
failed to appeal.

A VA progress note dated February 29, 2000 indicates that the 
veteran said the following: "I was telling a friend about 
Vietnam today and realized I was crying in a restaurant - he 
told me to get my PTSD claim increased so I went to E. 
Anderson and she sent me up here to establish some care for 
PTSD."  The veteran indicated that he last sought treatment 
for PTSD 10 years prior.  Objectively, there was no evidence 
of psychosis, and the veteran denied homicidal ideation, 
suicidal ideation, and hallucinations.  He stated that he was 
divorced and raising his 10-year-old daughter on his own.  He 
complained of more frequent nightmares, but he expressed 
reluctance to take prescription psychotropic medication.  The 
examiner assessed PTSD.  

In March 2000, the RO received the veteran's formal 
application for an increased rating for PTSD.  He indicated 
that he was suffering from nightmares and depression, which 
often left him incapacitated for two or three days.  

On April 2000 VA psychiatric examination, the veteran stated 
that every day was a struggle and that he suffered from 
flashbacks, insomnia, and nightmares.  He patrolled the 
perimeter of his house and was prone to rage, anxiety, and 
depression.  He stated, however, that he had been sober for 
10 years.  According to him, a friend had recommended that he 
seek an increased rating for PTSD approximately one month 
prior.  The examiner encouraged the veteran to pursue 
psychiatric treatment to include psychotropic medication.  
Objectively, the examiner noted memory problems and opined 
that the veteran's PTSD symptoms were grave.  He diagnosed 
severe and chronic PTSD.

By May 2000 rating decision, the RO increased the veteran's 
PTSD evaluation to 70 percent effective February 29, 2000.

On September 2000 VA psychiatric examination, the veteran 
indicated that he worked as a "nuisance trapper."  That is, 
he trapped skunks and other animals that property owners 
wished to have removed.  He engaged in this type of work 
because he could not tolerate the company of others for 
extended periods and could not handle authority.  He 
indicated a tendency to lose his temper.  The examiner opined 
that the veteran was suffering from severe and chronic PTSD 
and that it was unlikely to improve to a degree which would 
permit the veteran to secure and follow gainful employment.

By a March 2001 rating decision, the RO increased the 
veteran's PTSD evaluation to 100 percent effective February 
29, 2000.  

In a written May 2001 statement, the veteran related the 
following "I want to file for 100 percent P & T PTSD back to 
my original diagnosis in April 1989. . . I feel that I was 
just as bad in April 1989 as I am now".  

In April 2002, the veteran submitted a letter indicating that 
he received psychiatric treatment in the mid 1980's.  He 
asserted that he should therefore be assigned a 100 percent 
rating for PTSD effective from 1989.

In October and November 2001, the veteran submitted several 
lay statements reflecting others' observations regarding his 
PTSD symptoms throughout the years.

A January 2002 note from the former director of the Klamath 
Basin Lutheran Family Services of Oregon (1977-1985) reflects 
that the veteran participated in the PTSD program.  The 
precise dates were not provided.  

By July 2002 rating decision, the RO denied entitlement to an 
effective date earlier than February 29, 2000 for the 
assignment of a 100 percent rating for PTSD.  

Law and Regulations 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).  

VA is not required to anticipate a potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2003).  With 
regard to the terms "application" or "claim", the Board notes 
that once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2003); see also 38 C.F.R. § 3.155(a).  
The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise 
provided, the effective date of an award of increased 
evaluation shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(1).  

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  



Discussion

As outlined above, the veteran filed a formal claim for 
increase for his PTSD in March 2000.  On February 29, 2000, 
however, he expressed a desire to apply for an increased 
rating for PTSD while seeking VA psychiatric treatment.  The 
Board considers such statement an informal claim for 
increase.

The Board recognizes that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increased in disability occurred, if the application for an 
increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
date prior to February 29, 2000 cannot be assigned because 
that is the first date upon which an increase in disability 
is ascertainable.  There are no medical records pertaining to 
PTSD on file within one year of the February 29, 2000 claim.  
Thus, in the instant case, the earliest date for which an 
increased rating can be granted is that of the informal claim 
for increase, i.e., February 29, 2000.  See 38 U.S.C.A. 
§ 3.400(o)(1).  

The Board notes the veteran's argument to the effect that he 
should be awarded a 100 percent rating effective from 1989.  
The veteran's argument, however, is without merit.  In this 
regard, the RO denied the claim for a rating in excess of 10 
percent for PTSD in August 1994.  The veteran was notified of 
the adverse determination but did not file an appeal.  
Consequently, the August 1994 decision is final.  38 U.S.C.A. 
§ 7105.  As discussed above, the effective date for an 
increased rating must be based on a new claim for increase.  
In the instant case, that new claim was not received by the 
RO until February 29, 2000.

Given the circumstances in the instant case, the award of the 
100 percent schedular rating for PTSD may be effective no 
earlier than the February 29, 2000 claim.  The preponderance 
of the evidence is against the claim for an effective date 
prior to September 29, 2000.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



